OPINION OF THE COURT
PER CURIAM.
Appellant challenges the Trial Court’s denial of its motion to set aside the Order of Dismissal with prejudice. Plaintiffs attorney failed to appear at a pretrial hearing because he had an automobile accident on the way to Court.
*145The defendant had alleged res judicata as a reason for not setting aside the dismissal. This was the third filing of the case. With full understanding of the frustration of the defendant, this Court finds dismissal with prejudice under the facts stated herein to be an abuse of discretion.
The Order of Dismissal is vacated and the cause is reinstated and remanded to the Trial Court for pre-trial hearing. The defendant may, at that time, raise any defenses he feels are appropriate and this opinion specifically does not reach the issue of res judicata.